Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first office action in response to the above identified patent application filed on 10/12/2021.  Claims 1-20 are currently pending and being examined.

Drawings
The drawings (figure 1) are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “130” has been used to designate both a throat and a controller.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because reference character “130” has been used to designate both a throat and a controller (refer at least to page 11 line 13 and page 13 line 6).  Appropriate correction is required.
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: 
JET ENGINE SYSTEM INCLUDING AN ELECTRIC MOTOR AND A COMBUSTOR COMPRISING A THROAT AND A DIVERTED DISPOSED WITHIN.

Claim Objections
Claims 18 and 19 are objected to because these are duplicate of each other.  Appropriate correction is required (i.e., cancel one of these claims).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The original disclosure does not provide clarification as to why the invention is called an electrically decouple jet engine system. Neither the specification nor the claims recite anything about decoupling a jet engine from some electrical source or electrical component. Appropriate correction/clarification is required.

 The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1 and 11 recite “an electrically decoupled jet engine system”.  However, it is unclear what is meant by this since the original disclosure does not teach anything about decoupling a jet engine from some electrical source or electrical component. Appropriate correction is required (i.e., simply recite “a jet engine system”).
Claim 1 recites the limitation "set of fluid lines" in 13.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required (i.e., set of fuel lines).
Claim 2 recites the limitation "the fuel air stream" in 1.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.
Claim 4 recites the limitations “a throat, the throat” in lines 1 and 2. However, the recitation “a throat” was already positively recited in claim 1. Appropriate correction is required.
Claim 11 recites the limitation "set of fluid lines" in 15.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required (i.e., set of fuel lines).
Claim 15 recites the limitations “a throat, the throat” in lines 1 and 2. However, the recitation “a throat” was already positively recited in claim 11. Appropriate correction is required.
Claims 3, 5-10, 12-14, 16-20 depend from either Independent Claim 1 or 11 and are rejected accordingly.

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a), (b) or 35 U.S.C. 112 (pre-AIA ), 1st and 2nd paragraph(s), set forth in this Office action.
The following is an examiner’s statement of reasons for allowance: 
With respect to independent claim 1, the prior art of record does not teach in combination with the other claimed limitations of the independent claim(s) “a diverter disposed within the enclosed volume at a distal location, the enclosed volume having a throat disposed at a medial location, a rotational electric motor disposed distal to the combustion chamber and coupled to the set of fuel lines, the rotational electric motor providing power to supply the fuel contained in the fuel lines to the enclosed volume”. 
With respect to independent claim 11, the prior art of record does not teach in combination with the other claimed limitations of the independent claim(s) “a diverter disposed within the enclosed volume at a distal location, the enclosed volume having a throat disposed at a medial location, a rotational electric motor disposed distal to the combustion chamber and coupled to the set of fuel lines”. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H RODRIGUEZ whose telephone number is (571)272-4831. The examiner can normally be reached Mon-Fri 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/William H Rodriguez/Primary Examiner, Art Unit 3741